        Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                       DECISION AND ORDER

SHAMAR CHESTER,                                        6:17-CR-06151 EAW

                     Defendant.


I.     INTRODUCTION

       Pending before the Court is a motion filed by defendant Shamar Chester (hereinafter

“Defendant”) for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. 42). 1

For the reasons set forth below, Defendant’s motion is granted.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       Defendant is 44 years old and was charged by criminal complaint filed on July 17,

2017, with knowingly failing to register and update a registration as required by the Sex

Offender Registration and Notification Act (“SORNA”), in violation of 18 U.S.C.

§ 2250(a). (Dkt. 1). On November 27, 2017, Defendant appeared before the undersigned,

waived indictment, and pleaded guilty pursuant to a plea agreement to failing to register as

a sex offender as required by SORNA. (Dkt. 14; Dkt. 15; Dkt. 16; Dkt. 17). Defendant


1
        Defendant’s motion was filed pro se. (Dkt. 42). Thereafter, this District’s Federal
Public Defender’s Office appeared on behalf of Defendant pursuant to the Standing Order
Appointing the Federal Public Defender signed by United States Chief District Judge Frank
P. Geraci, Jr., on April 7, 2020. See Standing Order Appointing the Federal Public
Defender, In re: Section 603(B), First Step Act of 2018 (W.D.N.Y. Apr. 7, 2020),
https://www.nywd.uscourts.gov/sites/nywd/files/CR-2020-First%20Step%20Act%20App
t%20of%20FPD.pdf.
                                           -1-
        Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 2 of 12




admitted that he had been convicted in 2007 in the District of Columbia of Second Degree

Child Sex Abuse (Attempted) (Dkt. 16 at ¶ 5(a)), for which he was originally sentenced to

prison for 19 months, with a 10 year supervised release term to follow (Dkt. 25 at ¶ 44).

The underlying conduct involved sexual intercourse by Defendant when he was

approximately 31 years old with a 15 year old, who ultimately became pregnant and

delivered a child. (Id.). Defendant has a positive relationship with both his child and the

mother of his child, and in fact, the mother of Defendant’s child wrote a letter on his behalf

to the Court at sentencing. (Dkt. 29 at 3). In March 2015, Defendant relocated from the

District of Columbia to Rochester, New York, but he failed to update his sex offender

registration in New York State. (Dkt. 16 at ¶ 5(b)-(d)). The PSR calculated Defendant’s

criminal history category as IV (Dkt. 25 at ¶ 47), with Defendant’s other prior convictions

related to controlled substances offenses, theft offenses, and another failure to register as a

sex offender (id. at ¶¶ 40-46). The PSR calculated a recommended prison sentence under

the Sentencing Guidelines of 21 to 27 months. (Id. at ¶ 57).

       Defendant was sentenced by the undersigned on April 27, 2018, to a Guidelines

sentence of 21 months in prison, to be followed by five years supervised release. (Dkt. 28;

Dkt. 30).

       On January 18, 2019, Defendant commenced his supervised release term, but

shortly thereafter (on July 22, 2019), a petition was filed by the United States Probation

Office (“USPO”) alleging that Defendant violated the terms and conditions of his

supervised release by testing positive for marijuana and cocaine use. (Dkt. 31; see Dkt.

35). On October 9, 2019, Defendant pleaded guilty to violating the terms and conditions

                                             -2-
          Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 3 of 12




of supervised release, and pursuant to an agreement between the parties, Defendant was

sentenced to 12 months and 1 day in prison with no supervised release term to follow.

(Dkt. 40; Dkt. 41). Defendant is currently housed at Federal Medical Center Devens

(“FMC Devens”) and he is scheduled to be released from the custody of the Bureau of

Prisons (“BOP”) on August 16, 2020. See Find an Inmate, Error! Hyperlink reference not

valid.https://www.bop.gov/inmateloc/ (follow “Find By Name” hyperlink; then search first

name field for “Shamar” and search last name field for “Chester”) (last visited May 28,

2020).

         On May 7, 2020, Defendant filed the pending motion for compassionate release. 2

(Dkt. 42). Defendant contends that his request for release is justified by the COVID-19

pandemic, 3 the BOP’s failure to adequately address the pandemic, and Defendant’s

medical condition of “rightside heart failure” and “pulmonary hypertension” in his lungs. 4

(Id.).


2
       To the extent Defendant alternatively requests a temporary release from custody
during the COVID-19 pandemic, the Court lacks the authority to grant this relief. In other
words, the Court’s authority under § 3582(c)(1)(A) is limited to permanently reducing
Defendant’s sentence—it may not grant a temporary release from custody. See United
States v. Roberts, __ F. Supp. 3d __, No. 18-CR-528-5 (JMF), 2020 WL 1700032, at *3-4
(S.D.N.Y. Apr. 8, 2020).
3
       On March 13, 2020, President Trump declared a National Emergency concerning
COVID-19. Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020). According to
the World Health Organization’s website, as of May 28, 2020, there were 5,556,679
confirmed cases of COVID-19 worldwide, with 351,866 confirmed deaths. See
Coronavirus (COVID-19), World Health Org., https://covid19.who.int/ (last visited May
28, 2020).
4
        According to the Centers for Disease Control and Prevention (“CDC”), COVID-19
is “a new disease and there is limited information regarding risk factors for severe disease”;
                                            -3-
        Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 4 of 12




       The Government filed a response in opposition on May 18, 2020. (Dkt. 44). The

Government concedes that Defendant is designated by the BOP as “Care Level 4,” the

highest level of designation. (Dkt. 44 at 3). Moreover, the Government does not dispute

that Defendant has “significant heart failure and pulmonary hypertension.”              (Id.).

However, the Government suggests that these conditions are “successfully controlled

through medication” (id.) and that Defendant is likely safer in prison than if released (id.

at 11-12). The Government also goes on to detail the steps that FMC Devens is allegedly

taking to control the spread of the virus within its walls. (Id. at 4-8). The Government’s

papers state that as of May 17, 2020, there were 10 confirmed cases of COVID-19 at FMC

Devens among inmates. (Id. at 8). 5 However, eleven days later, on May 28, 2020, those

numbers have skyrocketed to 26 confirmed cases of COVID-19 among inmates. COVID-

19: Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (follow

“Full breakdown and additional details” hyperlink) (last visited May 28, 2020).




however, based on known information the CDC identifies the following individuals at
“high-risk for severe illness from COVID-19”: “People of all ages with underlying medical
conditions, particularly if not well controlled” including individuals with “chronic lung
disease” and people “who have serious heart conditions.” Frequently Asked Questions:
Higher Risk, Ctrs. for Disease Control & Prevention, https://www.cdc.gov/coronavirus/
2019-ncov/faq.html#Higher-Risk (last visited May 28, 2020).
5
         The Government also seems to contend that the mortality rate is better in prison than
in Monroe County (Dkt. 44 at 8), but the statistics offered by the Government provide very
little insight to the Court because they fail to take into account the respective age of the
populations in each location. The CDC has made it clear that those “at high-risk for severe
illness from COVID-19 are . . . [p]eople aged 65 years and older.” Frequently Asked
Questions: Higher Risk, supra note 3. Therefore, at a minimum, any comparison in the
mortality rates must take into account the age of the respective populations, because by
definition a higher-aged population will likely have a higher mortality rate.
                                            -4-
        Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 5 of 12




       In addition to the submissions of counsel, the United States Probation Office

(“USPO”) submitted a statement dated May 22, 2020, concerning its position on the

pending motion, outlining statistics concerning the positive COVID-19 cases at FMC

Devens, indicating that Defendant has had no disciplinary issues while in prison,

confirming that Defendant is classified as Medical Care Level 4, and indicating that if the

Court is inclined to release Defendant it is recommended that he be allowed to return to

Maryland or Washington, D.C., where his family resides. The USPO did not take a

position opposing Defendant’s motion.

       On May 27, 2020, with the permission of the Court, this District’s Federal Public

Defender’s Office made a further submission in support of Defendant’s motion. (Dkt. 47).

On May 28, 2020, the Court conducted a status conference with counsel and the USPO,

after which defense counsel provided further information in response to the Court’s

inquiries from FMC Devens. (Dkt. 49).

III.   LEGAL STANDARD AND ANALYSIS

       “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, __ F. Supp. 3d __, No. 02 CR 743-07 (CM),

2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020). The compassionate release statute, as

amended by the First Step Act, is such a statutory exception, and provides as follows:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons
       to bring a motion on the defendant’s behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the defendant’s facility, whichever
       is earlier, may reduce the term of imprisonment (and may impose a term of

                                            -5-
        Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 6 of 12




       probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant
       such a reduction . . . and that such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A). Relief is appropriate pursuant to § 3582(c)(1)(A) when the

following conditions are met: (1) the exhaustion requirement of the statute is satisfied;

(2) extraordinary and compelling reasons warrant a reduction of the prison sentence; (3) the

factors set forth at 18 U.S.C. § 3553(a) support modification of the prison term; and (4) the

reduction in the prison sentence is consistent with the Sentencing Commission’s policy

statements.

       Here, the Government initially contended that Defendant’s motion was not ripe for

review because 30 days had not elapsed from the warden’s receipt of Defendant’s request

and he failed to exhaust his administrative remedies. (Dkt. 44 at 8). However, at the

appearance on May 28, 2020, the Government agreed that it was no longer advancing that

argument, because more than 30 days had now elapsed. See United States v. Wen, ___ F.

Supp. 3d ___, No. 6:17-CR-06173 EAW, 2020 WL 1845104, at *4-5 (W.D.N.Y. Apr. 13,

2020) (as a claim-processing rule, § 3582(c)(1)(A)’s exhaustion requirement is non-

jurisdictional and thus subject to the doctrines of waiver and equitable estoppel).

Specifically, Defendant submitted a request to the Warden at FMC Devens on April 24,

2020, and the request was denied on April 30, 2020. (Dkt. 44 at 2; Dkt. 44-1 at 2; Dkt.

44-2 at 2). Thus, as of the writing of this Decision and Order, the exhaustion requirements

of the statute do not operate to bar the Court’s consideration of the motion.


                                            -6-
        Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 7 of 12




       The Government also contends that Defendant has failed to demonstrate

extraordinary and compelling reasons for a reduction in his sentence. (Dkt. 44 at 11-12).

Pursuant to 28 U.S.C. § 994(t), Congress delegated authority to the Sentencing

Commission to “describe what should be considered extraordinary and compelling reasons

for sentence reduction.” However, “this statement is at least partly anachronistic because

it has not yet been updated to reflect the new procedural innovations of the First Step Act,”

which now provide a process for the Court to grant compassionate release separate and

apart from any BOP application. United States v. Ebbers, ___ F. Supp. 3d ___, No. (S4)

02-CR-1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020).

       Application Note 1 to U.S.S.G. § 1B1.13 enumerates the circumstances that can

constitute extraordinary and compelling reasons.        These include situations where a

defendant is “suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.” U.S.S.G.

§ 1B1.13, Application Note 1(A)(ii)(I). Application Note 1 also includes a catch-all

circumstance where “the Director of the Bureau of Prisons [determines that] there exists in

the defendant’s case an extraordinary and compelling reason other than, or in combination

with, the reasons described in [the other subdivisions of the Application Note].” Id. at

Application Note 1(D).

       The anachronistic nature of Application Note 1 is demonstrated by the catch-all

provision’s sole reference to the BOP Director, but as the Court has previously held, it

agrees with those other courts that have concluded that the discretion afforded the BOP

                                            -7-
        Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 8 of 12




Director under that catch-all provision also extends to a court considering a compassionate

release motion, consistent with the expansion of § 3582(c)(1)(A) relief under the First Step

Act. See United States v. Schafer, No. 6:18-CR-06152 EAW, 2020 WL 2519726, at *4

(W.D.N.Y. May 18, 2020).

       Here, Defendant’s medical conditions are serious, he is not expected to recover from

those conditions, and according to the most up-to-date CDC guidance, they cause

Defendant to be at a heightened risk of severe illness from COVID-19. Moreover, FMC

Devens appears to be fighting an outbreak within its facility, with the number of infected

inmates exponentially increasing within the 11 days since the Government filed its

response. History reflects that once the virus reaches a confined and dense population like

a prison, it can explode and rapidly spread throughout the population. See generally Peter

Eisler, et al., Across U.S., COVID-19 Takes a Hidden Toll Behind Bars, Reuters:

Investigates (May 18, 2020, 11:00 AM), https://www.reuters.com/investigates/special-

report/health-coronavirus-usa-jails/. The Government has presented no information to

suggest an alternative explanation for this rapid increase in infected inmates. Prison

settings present unique challenges in preventing the spread of any infectious disease. See

generally Brown v. Plata, 563 U.S. 493, 519-20 (2011) (describing overcrowded California

prison system as “breeding grounds for disease”). Those challenges appear particularly

acute when dealing with COVID-19. As United States District Judge Paul W. Grimm aptly

explained in United States v. Martin, __ F. Supp. 3d __, PWG-19-140-13, 2020 WL

1274857 (D. Md. Mar. 17, 2020):



                                           -8-
           Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 9 of 12




       With no known effective treatment, and vaccines months (or more) away,
       public health officials have been left to urge the public to practice “social
       distancing,” frequent (and thorough) hand washing, and avoidance of close
       contact with others (in increasingly more restrictive terms)—all of which are
       extremely difficult to implement in a detention facility.

Id. at *2. As a result, the BOP has faced well-documented challenges in stopping the spread

of COVID-19 within certain of its facilities. See Martinez-Brooks v. Easter, No. 3:20-cv-

00569 (MPS), 2020 WL 2405350, at *20-22 (D. Conn. May 12, 2020) (finding likelihood

of success on Eighth Amendment claims based on conditions at FCI Danbury, where there

was an active and serious outbreak of COVID-19, social distancing was not practical, and

warden failed to consider transfers of medically vulnerable inmates in any meaningful

way); Wilson v. Williams, __ F. Supp. 3d __, 2020 WL 1940882, at *2 (N.D. Ohio Apr.

22, 2020), appeal filed, No. 20-3447, 2020 WL 2120814 (6th Cir. Apr. 27, 2020) (outlining

the ineffectiveness of the various procedures and protocols being implemented at FCI

Elkton).

       The Court acknowledges that earlier this month, a court rejected similar conclusions

with respect to FMC Devens, see Grinis v. Spaulding, ___ F. Supp.3d ___, No. CV 20-

10738-GAO, 2020 WL 2300313, at *2 (D. Mass. May 8, 2020) (finding petitioners failed

to demonstrate likelihood of success on merits with respect to claims that conditions at

FMC Devens violated Eighth Amendment rights), but the numbers are trending in the

wrong direction at the facility. In fact, as noted in the Federal Public Defender’s Office’s

submission, a motion for reconsideration has been filed in the Grinis case because of

testimony provided by the warden at FMC Devens in another matter and because of the



                                           -9-
       Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 10 of 12




trending of the data. (Dkt. 47 at 7-8); see Motion for Reconsideration, Grinis v. Spaulding,

No. 1:20-cv-10738-GAO, Dkt. 52 (May 26, 2020).

       Based upon the Court’s careful consideration of all the circumstances presented with

this motion, it concludes that extraordinary and compelling reasons exist for a reduction in

Defendant’s sentence.     Specifically, the Court has considered Defendant’s serious

preexisting medical conditions, the positive trend of inmate virus contraction at FMC

Devens, the increased risk of COVID-19 in prison settings, the short time left on

Defendant’s prison sentence (just over two months), and the unique circumstances

surrounding Defendant’s initial criminal conviction that ultimately led to his sentencing in

this case. Based on those circumstances, the Court concludes, like other courts have

concluded, that Defendant has established extraordinary and compelling reasons for a

reduction in his prison sentence. See United States v. Daugerdas, __ F. Supp. 3d __, No.

09cr581, 2020 WL 2097653, at *3 (S.D.N.Y. May 1, 2020) (“Other courts in this district

have found that defendants’ pre-existing medical conditions, combined with the increased

risk of COVID-19 in prison settings, create ‘extraordinary and compelling reasons’ under

the Policy Statement.”); United States v. Bess, __ F. Supp. 3d __, No. 16-CR-156, 2020

WL 1940809, at *9 (W.D.N.Y. Apr. 22, 2020) (“[T]he grave risks that COVID-19 poses

to individuals with the defendant’s medical conditions, combined with the increased risk

inmates face of contracting the disease at [Federal Correctional Complex] Butner,

constitute ‘extraordinary and compelling reasons for sentence reduction.’”); United States

v. Gileno, __ F. Supp. 3d __, No. 3:19-CR-161-(VAB)-1, 2020 WL 1916773, at *3 (D.

Conn. Apr. 20, 2020) (“Since the outbreak of the COVID-19 pandemic, numerous courts

                                           - 10 -
       Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 11 of 12




within this Circuit have held that a defendant’s pre-existing health conditions—respiratory

conditions in particular—in combination with the increased risks of COVID-19 in prisons

constitute ‘extraordinary and compelling reasons’ warranting relief.”); United States v.

Hernandez, __ F. Supp. 3d __, No. 18 CR. 834-04 (PAE), 2020 WL 1684062, at *3

(S.D.N.Y. Apr. 2, 2020) (holding COVID-19’s heightened risk to incarcerated defendants

with respiratory ailments such as asthma along with the crowded nature of the jail facility

constituted extraordinary and compelling reasons); United States v. Perez, __ F. Supp. 3d

__, No. 17 CR. 513-3 (AT), 2020 WL 1546422, at *4 (S.D.N.Y. Apr. 1, 2020) (holding

defendant’s medical condition, combined with the limited time remaining on his prison

sentence and the high risk posed by COVID-19 in prison facility constituted extraordinary

and compelling reasons for release); United States v. Campagna, __ F. Supp. 3d __, No.

16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (“Defendant’s

compromised immune system, taken in concert with the COVID-19 public health crisis,

constitutes an extraordinary and compelling reason to modify to Defendant’s sentence on

the grounds that he is suffering from a serious medical condition that substantially

diminishes his ability to provide self-care within the environment of the [prison].”).

       Finally, even though the motion is not opposed on these grounds by the

Government, the Court has considered the factors set forth at 18 U.S.C. § 3553(a), and

concludes that those factors do not outweigh the extraordinary and compelling reasons

warranting compassionate release. See Ebbers, 2020 WL 91399, at *7 (“The Court thus

finds that, in considering the section 3553(a) factors, it should assess whether those factors

outweigh the ‘extraordinary and compelling reasons’ warranting compassionate release,

                                            - 11 -
         Case 6:17-cr-06151-EAW Document 51 Filed 05/29/20 Page 12 of 12




particularly whether compassionate release would undermine the goals of the original

sentence.”). Rather, a reduction in Defendant’s sentence in this case is not inconsistent

with the § 3553(a) factors.

IV.      CONCLUSION

         For the foregoing reasons, Defendant’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) (Dkt. 42) is GRANTED, and it is hereby ORDERED as

follows:

         1.    Defendant’s sentence is hereby reduced to TIME SERVED with NO

supervised release to follow. Defendant is ordered to be IMMEDIATELY RELEASED.

The Court directs the Bureau of Prisons to immediately commence the process of releasing

Defendant from custody, and the United States Attorney’s Office and United States

Probation Office are directed to take all steps to communicate and facilitate Defendant’s

immediate release;

         2.    Following his release, Defendant is ordered to travel directly to the residence

of his mother and sister at 2215 Columbia Place, Hyattsville, MD 20785, where he must

self-quarantine for 14 days; and

         3.    During his travel to said location, Defendant should wear a face covering and

use reasonable precautions to socially distance himself from others.


         SO ORDERED.
                                                     ________________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge
Dated:         May 29, 2020
               Rochester, New York

                                            - 12 -
